                                          Case 4:19-cv-02184-PJH Document 172 Filed 03/10/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                     UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      “AMY,” et al.,
                                                                                        Case No. 19-cv-02184-PJH
                                  8                       Plaintiffs,

                                  9             v.                                      ORDER
                                  10     RANDALL STEVEN CURTIS,                         Re: Dkt. Nos. 140, 170

                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          By order entered March 8, 2021, the court directed plaintiffs to provide a chart

                                  15   reflecting where the materials they rely upon in support of their motion for summary

                                  16   judgment could be located in the current record. Dkt. 170. Plaintiffs were instructed that

                                  17   they could not add materials to the current record. Id. at 2:24-25. Defendant will be

                                  18   permitted an opportunity to object if the chart references material not already part of the

                                  19   record. Id. at 3:13-15.

                                  20          The court attempted to be as clear as possible as to how the chart should be

                                  21   constructed, but today, plaintiffs’ counsel has requested by email to the courtroom deputy

                                  22   that the court review an initial draft of the chart before they complete it. Defendant has

                                  23   emailed an objection.

                                  24          While we have grown to rely more on email for communication during the

                                  25   pandemic, an email to the courtroom deputy is not the appropriate procedure for

                                  26   requesting clarification of a prior court order. Such a request should take the form of a

                                  27   formal or administrative motion. Nonetheless, because the court requested the chart to

                                  28   assist in its review of the voluminous record in this case, the court provides the following
                                          Case 4:19-cv-02184-PJH Document 172 Filed 03/10/21 Page 2 of 2




                                  1    clarification of its prior order.

                                  2           For the “identity” column, the court does not ask for plaintiffs’ real names. Rather,

                                  3    the court asks for the location in the record where plaintiff, parent, or POC confirms that a

                                  4    particular plaintiff is depicted in the media proffered. For example, Amy confirms that she

                                  5    recognizes herself as the person depicted in the media in paragraph 5 of her declaration.

                                  6    Dkt. 139-4 at 375.

                                  7           For the “sexual content” column, the court does not ask for a detailed description

                                  8    of the images involved. Rather, the court asks for the location in the record where any

                                  9    declarant confirms that the media is sexual in nature or otherwise fits within the definition

                                  10   of child pornography. See, e.g., Laws Decl. ¶ 10, Dkt. 139-4 at 158.

                                  11          For the “found in defendant’s possession” column, the court asks for the location in

                                  12   the record of evidence that the media involved was found on defendant’s computer.
Northern District of California
 United States District Court




                                  13          To further clarify, the court seeks references in the record that the same image or

                                  14   CSAM (including sanitized images or the underlying contraband images) is relied upon in

                                  15   each column.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 10, 2021

                                  18                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
